14-413-cr
United States v. Paige


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 16th day of April, two thousand fifteen.

PRESENT: JOHN M. WALKER, JR.,
                 GUIDO CALABRESI,
                 REENA RAGGI,
                                 Circuit Judges.
----------------------------------------------------------------------
UNITED STATES OF AMERICA,
                                 Appellee,

                         v.                                                  No. 14-413-cr

OSCAR PAIGE, AKA O-Boy,
                                 Defendant-Appellant.
----------------------------------------------------------------------
FOR APPELLANT:                                    Paul P. Rinaldo, Grossman & Rinaldo, Forest
                                                  Hills, New York.

FOR APPELLEE:                                    Emily Berger, Matthew S. Amatruda, Assistant
                                                 United States Attorneys, for Loretta E. Lynch,
                                                 United States Attorney for the Eastern District of
                                                 New York, Brooklyn, New York.

           Appeal from a judgment of the United States District Court for the Eastern District

of New York (Carol Bagley Amon, Chief Judge).


                                                     1
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on January 23, 2014, is AFFIRMED.

       Defendant Oscar Paige, who stands convicted on a guilty plea of possession of a

defaced firearm, see 18 U.S.C. § 922(k), asserts that the district court committed

procedural error in sentencing him to a within-Guidelines sentence of 24 months’

imprisonment. In reviewing the challenged sentence for reasonableness, “a particularly

deferential form of abuse-of-discretion review,” United States v. Cavera, 550 F.3d 180,

188 n.5 (2d Cir. 2008) (en banc), we assume the parties’ familiarity with the facts and the

record of prior proceedings, which we reference only as necessary to explain our decision

to affirm.

       Paige asserts that the district court committed procedural error by impermissibly

considering a factor not relevant to sentencing under 18 U.S.C. § 3553(a), namely, the

disparity between authorized federal and state sentences for firearms possession. We

disagree.1 The district court simply observed that Paige was facing a greater sentence in

the pending state firearms case than he faced in federal court because federal firearms

possession sentences are more lenient than similar state sentences. See 18 U.S.C. § 3661

(providing “[n]o limitation” on information pertaining to conduct of defendant “which a

court of the United States may receive and consider for the purpose of imposing an

appropriate sentence”). Indeed, if anything, Paige benefited from this observation, as the

court stated that it “may have given a much higher sentence” had Paige not been subject to
1
  Because we identify no error, we need not consider whether Paige’s failure to raise this
argument in the district court limits our review to plain error. See United States v.
Villafuerte, 502 F.3d 204, 208 (2d Cir. 2007).

                                            2
the “potential to serve a rather significant term in state court.” App. 62. The court made

clear that “[t]o the extent that [it was] taking [the state case] into consideration at all, it

benefits the defendant as opposed to hurting him.” Id. Accordingly, to the extent there

was any error—and we find none—it was harmless. See United States v. Lacey, 699 F.3d
710, 718 (2d Cir. 2012). Finally, the district court explicitly stated, and the record

confirms, that it had considered all of the § 3553(a) factors, thus satisfying its procedural

obligation in this respect. See United States v. Verkhoglyad, 516 F.3d 122, 129 (2d Cir.

2008).

         In sum, we conclude that the challenged sentence is not procedurally unreasonable.

We have considered Paige’s remaining arguments and conclude that they are without

merit. Therefore, we AFFIRM the judgment of the district court.

                                    FOR THE COURT:
                                    CATHERINE O’HAGAN WOLFE, Clerk of Court




                                              3